Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Linda Nassif (reg. #: 38883) on 6/14/2022.
The application has been amended as follows: 
Within claim 22, line 13: “direction-and” has been changed to --direction and--.
Allowable Subject Matter
Examiner can find no reference alone nor in combination which disclose:
A prosthetic valve for replacing a native heart valve comprising: 
A radially expandable annular frame;
A valve of two or more leaflets where each leaflet has an inflow edge unsupported by the frame and positioned outside of the frame and an outflow edge within the frame; AND
An inner skirt with a first portion extending along an inner surface of the frame and a second portion extending outside of the frame (as required by claim 1); or 
An inner skirt with a first portion extending along an inner surface of the frame and a second portion extending outside of the frame where the inflow edges of the leaflets are connected (as required by claim 12); or
The inflow edges of the leaflets extend a length of at least a length of an opening defined by one of the cells making up the frame (as required by claim 22). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774